Mr. Justice Gabbert
delivered the opinion of the court.
When a contest arises over different sets of nominations claimed to have been made by the same political party, one of the controlling questions always is, which set was made by the regular convention of such party ? Ordinarily this regularity depends upon a nomination made by delegates selected and convening in accordance with the call by those representing the party in the district in which such convention is held. The same rule with regard to regularity must be observed and control in nominations made by petition. If a party is organized, although' it may not have sufficient strength to make nominations by convention, it is entitled to have whatever proceedings it may take with reference to making nominations protected in the same way that nominations by. conventions are, and, therefore, if parties undertake to make a nomination by petition who are not authorized to do so, such a nomination cannot be sustained as against one made by those who do represent the party. The nomination of respondents, as the nominees of the Teller Silver Republican party was at the instance and under the direction of the representatives of that party for the county of Lake, and al*458though the certificate of such nomination was filed with the county clerk and recorder subsequent to the one filed by Mr. Cavender and his conominees, it is entitled to recognition as against the latter, for the reason that the nomination so made was at the instance of the representatives of the Teller Silver Republican party, and the latter was not. The judgment of the district court is affirmed.

Affirmed.